Title: From Thomas Jefferson to Indian Nations, 21 December 1808
From: Jefferson, Thomas
To: Indian Nations


                  
                     My Children, the Miamis,Poutewatamies, Delawares & Chippaways
                     
                     Dec. 21. 1808.
                  
                  Some of you are old enough to remember, and the younger have heard from their fathers, that this country was formerly governed by the English. While they governed it, there were constant wars between the white & the red people. to such a height was the hatred of both parties carried that they thought it no crime to kill one another in Cold blood whenever they had an opportunity. this Spirit led many of the Indians to take side against us in the war; and at the close of it the English made peace for themselves, and left the Indians to get out of it as well as they could. it was not till 12 years after that we were able by the treaty of Greenville to close our wars with all our red neighbors. from that moment, My Children, the policy of this country towards you has been entirely changed. Genl. Washington our first President began a line of just and friendly conduct towards you. Mr. Adams the Second, continued it, and from the moment I came into the administration I have looked upon you with the same good will as my own fellow Citizens, have considered your interests as our interests, and peace and friendship as a blessing to us all seeing with sincere regret that your people were wasting away, believing that this proceeded from your frequent wars and the destructive use of Spirituous liquors, and scanty supplies of food. I have inculcated peace with all your neighbors, have endeavored to prevent the introduction of Spirituous liquors among you, and have pressed on you to rely for food on the culture of the earth more than on hunting. On the contrary, My Children, the English persuade you to hunt, they supply you with Spirituous liquors, and are now endeavoring to engage you to join them in the war against us should a war take place. you possess reason My Children, as we do, and you will judge for your selves which of us advise you as friends. the course they advise has worn you down to your present numbers, but temperance, peace & agriculture will raise you up to be what your forefathers were, will prepare you to possess property, to wish to live under regular laws, to join us in our government to mix with us in Society, and your blood & ours united will spread again over this great Island.
                  My Children, this is the last time I shall Speak to you as your Father, it is the last counsel I have to give. I am now too old to watch over the extensive concerns of the seventeen states and their territories. I have therefore requested my fellow Citizens to permit me to retire to live with my family and to Chuse another Chief and another father for you. and in a short time I shall retire and resign into his hands the care of your & our concerns. be assured My Children that he will have the same friendly disposition towards you which I have had, and that you will find in him a true & affectionate Father. entertain therefore no uneasiness on account of this change, for there will be no change as to you. indeed My Children, this is now the disposition towards you of all our people. they look upon you as brethren, born in the Same land, & having the same interests. in your journey to this place you have seen many of them. I am certain they have received you as brothers, and been ready to Shew you every kindness. you will see the same on the road by which you will return; and were you to pass from North to South, or east to west in any part of the United States you would find yourselves always among friends. tell this therefore to your people on your return home, assure them that no change will ever take place in our dispositions towards them; deliver to them my adieux and my prayers to the great Spirit for their happiness. tell them that during my administration I have held their hands fast in Mine that I will put it into the hand of their new Father, who will hold it as I have done.
                  
                     Th: Jefferson
                     
                  
               